                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                                5:16-cv-24-MOC-DSC

 GLENDA WESTMORELAND,                              )
                                                   )
                        Plaintiff,                 )
                                                   )
          vs.                                      )
                                                                          ORDER
                                                   )
 TWC ADMINISTRATION LLC                            )
 d/b/a TIME WARNER CABLE,                          )
                                                   )
                        Defendant.                 )
                                                   )

       THIS MATTER is before the Court on its own motion. On August 21, 2019, this Court

held a hearing on the issues of attorney fees and Plaintiff’s entitlement to front pay in this matter.

At the hearing, the court listened to arguments from the parties on attorney fees and front pay. The

Court set deadlines for briefing on the attorney fees issue, and the Court further indicated that it

would set a separate hearing on the issue of Plaintiff’s request for front pay.

       IT IS HEREBY ORDERED that this Court will hold a hearing on the issue of whether

Plaintiff is entitled to front pay and, if so, the amount to which she is entitled. The hearing will be

held on December 18, 2019, at 9:30 a.m., in the federal courthouse in Charlotte, North Carolina,

in a courtroom to be determined later.

       IT IS FURTHER ORDERED that Plaintiff’s brief in support and additional

documentation supporting the specific amount of front pay requested shall be due no later than

Monday December 9, 2019. Defendant’s response brief shall be due no later than Monday

December 16, 2019.

       IT IS SO ORDERED.
Signed: November 26, 2019




                            2
